Citation Nr: 0400331
Decision Date: 01/07/04	              Archive Date: 03/31/04

DOCKET NO. 03-01 427                        DATE 

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUE

Entitlement to service connection for cause of the veteran's death.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from November 1949 to May 1953. The veteran died in June 2000, and the appellant is his surviving spouse.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2001 rating decision from the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for cause  of the veteran's death.

FINDINGS OF FACT

1. The veteran died in June 2000; the June 2000 death certificate states that the immediate cause of death was cardiopulmonary arrest due to myocardial infarction due to years of coronary artery disease and that no other significant conditions contributed to death.

2. At the time of the veteran's death in June 2000, service connection was in effect for post-traumatic stress disorder, post-traumatic headaches, fracture of the index and little fingers of the right hand, fracture of the second metatarsal of the left foot, and eczematous dermatitis.

3. The underlying cause of the veteran's death, coronary artery disease, was not present in service or for many years thereafter, and was not otherwise related to service.

4. Service-connected disability played no significant or material role in the veteran's death.

- 2 


5. No etiologic relationship between service-connected PTSD and coronary artery disease is demonstrated. .

CONCLUSION OF LAW

Service connection for cause of the veteran's death is not warranted. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310,  3.312 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA 's duty to assist and inform the appellant

The claim may be adjudicated on the merits because the VA fulfilled its duty to assist and inform the appellant in the development of the claim in compliance with The Veterans Claims Assistance Act of 2000. The VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the VA. 38 U.S.C.A.
§ 5103A (West 2002). The VA shall also notify the claimant and the claimant's representative, if any, of the evidence that is necessary to substantiate the claim, which evidence the claimant is to provide, which evidence the VA will attempt to obtain for the claimant, and the period of time in which the claimant is allowed to respond to notices. See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The appellant received VA claims folder review and medical opinions by heart and cranial nerves specialists in November 2000, and the RO obtained the available service medical records and medical records from the identified health care providers. The appellant and her representative filed several lay statements with the

- 3 

RO, and the appellant's June 2003 substantive appeal declined the opportunity for a hearing before the Board.

The January 2003 statement of the case informed the appellant of applicable laws and regulations,. including applicable provisions of The Veterans Claims Assistance Act of 2000, the evidence needed to substantiate the claim, and which party was responsible for obtaining the evidence. In these documents, VA informed the appellant that it would obtain the available records in the custody of federal departments and agencies and request medical records from the identified private health care providers. The appellant was informed that it was her responsibility to identify health care providers with specificity and that it still remained her ultimate responsibility to obtain any lay statements and private medical evidence needed to support her claim.

The VA has fulfilled its duty to assist and inform the appellant. She was informed of new and applicable laws and regulations and of the evidence needed to substantiate the claim. She was told which party was responsible for obtaining the evidence and provided ample opportunity to present such evidence. The VA has obtained the identified pertinent records in its possession or confirmed the unavailability of such. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Entitlement to service connection for cause of the veteran's death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was a principal or contributory cause of death. See 38 C.F.R. § 3.312(a). A service-connected disability will be considered a principal cause of death if it was the immediate or underlying cause of death or was etiologica11y related to the immediate or underlying cause of death. See 38 C.F.R. § 3.312(b). A service-connected

- 4 


disability will be considered a contributory cause of death if it was not inherently related to the principal cause of death but contributed substantially or materially to the production of death. See 38 C.F.R. § 3.312(c)(1).

For principal and contributory causes of death not already in receipt of serviceconnection at the time of the veteran's death, which includes all three causes of death listed on the June 2000 death certificate, the appellant has the burden of showing that a principal or contributory cause of death was contracted in the line of duty coincident with military service, or if pre-existing such service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.

In addition, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen v. Brown,
7 Vet. App. 439, 448 (1995) (en banc). Thus, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability either (a) proximately resulted from or (3) that a degree of the current disability (b) proximately resulted from aggravation by a service-connected disability.

The June 2000 death certificate stated that the immediate cause of death was cardiopulmonary arrest due to myocardial infarction due to years of coronary artery disease and that no other significant conditions contributed to death. It is not contended, nor does the evidence show, that the underlying cause of the veteran's death, coronary artery disease, was present in service or for many years thereafter, or otherwise related to service. Rather, it is contended that service-connected PTSD

- 5 
either caused the fatal coronary artery disease or contributed to the veteran's demise.

An August 1998 rating decision, which was the last rating decision before the veteran's death, confirmed that service connection was in effect for post-traumatic stress disorder, evaluated as 30 percent disabling at the time of the veteran's death.

Voluminous VA treatment records documented ongoing use of prescription medications to treat anxiety, which was the veteran's prevalent post-traumatic stress disorder symptom, and primarily heart pathology. In November 2000, a VA heart specialist reviewed the veteran's medical records. The examiner commented that the veteran had had coronary artery disease with a large number of risk factors, to include smoking, hypertension, and hyperlipidemia. He went on to say that a causal relationship between the veteran's PTSD and his advanced coronary artery disease was hard to substantiate. Although he believed it was possible that the PTSD permanently worsened the heart condition, it was more likely that the veteran's heart condition was worsened by a plethora of known risk factors. No medical opinion or other competent medical evidence to the contrary has been presented. In addition, the evidence fails to suggest that service-connected PTSD, rated as 30 percent disabling at the time of the veteran's death, contributed in any significant or material way. Accordingly, service connection for the cause of the veteran's death is denied. 38 U.S.C.A. §§ 1110, 1131, 1153,5107; 38 C.F.R. §§ 3.303, 3.310, 3.312.

Further, the Board finds the evidence of record is not so evenly balanced such as to raise doubt as to any material issue. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

- 6 

ORDER

Entitlement to service connection for cause of the veteran's death is denied.

		/2
 WAUNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

- 7 







